DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive. The newly submitted claim amendments introduce the feature of the apparatus comprising an adjusting means for adjusting a pressure of the temperature control medium in the interior of the hollow temperature control wall to a maximum pressure of about 1 bar. In the prior Office Action, the Examiner asserted that Galliher et al. disclosed every feature of the claimed apparatus except for the hollow temperature control wall holding the temperature control medium at a maximum pressure of about 1 bar, and stated that it would have been obvious to modify the apparatus of Galliher et al. in such a manner based on the teachings of Perle et al. in order to prevent overpressure of the temperature control medium and protect the apparatus from rupture.
Applicant has argued that there is no motivation to equip the apparatus disclosed by Galliher et al. with an adjusting means for adjusting a pressure of the temperature control medium to a maximum pressure of about 1 bar because Applicant alleges that the temperature control medium disclosed by Galliher et al. is directed to cooling contents of the bag within the apparatus, and therefore overpressure and rupture due to overheating are not a concern. This is not found persuasive, because Galliher et al. discloses that the temperature control medium is for heating or cooling contents of the bag (para. 7, 51). Galliher et al. is not directed exclusively to using a temperature control medium that cools the bag but also encompasses a temperature control medium configured to transfer heat to the 
Applicant has argued that the combination of Galliher et al. in view of Perle et al. does not teach the claimed adjusting means for adjusting a pressure of the temperature control medium in the interior of the hollow temperature control wall. As will be discussed below, this claim element invokes 35 U.S.C. 112(f) because it uses the language “adjusting means for adjusting a pressure of the temperature control medium in the interior of the hollow temperature control wall (20) to a maximum pressure of about 1 bar” wherein the term “means” is not modified by sufficient structure, material, or acts for performing the claimed function. The instant specification states “the temperature control unit brings the temperature control medium in the hollow temperature control wall, in a closed temperature control loop, to a predetermined maximum pressure of about 1 bar” and that the temperature control unit comprises a controller (para. 18). Therefore, the broadest reasonable interpretation of a claim limitation is the temperature control unit and/or controller disclosed in the specification and equivalents to the disclosed structure. Galliher et al. discloses that the apparatus comprises a temperature control system for controlling the temperature of the temperature control medium (para. 44, 50), which is equivalent to the temperature control unit disclosed in the specification. Therefore, Galliher et al. meets the claim limitation.
The amendments to the claims have necessitated a new grounds of rejection, presented below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Galliher et al. (US Patent Application Publication 2015/0299641) (already of record) in view of Perle et al. (US Patent 3,980,131) (already of record).
Regarding claim 4, Galliher et al. discloses an apparatus for controlling a temperature of a biological medium (para. 4-5, 43, 68-70) (Fig. 1, sheet 1 of 5), comprising:
a receptacle with a receptacle wall (1004) defining a receptacle interior (para. 68-69), 
a disposable bioreactor bag (912) disposed in the receptacle interior and being configured to receive the biological medium therein (para. 43, 68-69) (Fig. 1), a shape of the disposable bioreactor bag being defined by the receptacle wall of the receptacle (para. 69) (Fig. 1), 
a hollow temperature control wall (1003) that at least partially surrounds the receptacle interior of the receptacle (para. 68-70) (Fig. 1), the hollow temperature control wall having an interior that contains a temperature control medium (para. 68-70) (Fig. 1), and 
a temperature control system (reads on the claimed adjusting means for adjusting a pressure of the temperature control medium in the interior of the hollow temperature control wall to a maximum pressure of about 1 bar, as the temperature control system is equivalent to the corresponding structure disclosed in Applicant’s specification) (para. 44, 50),
wherein the hollow temperature control wall holds the temperature control medium and the temperature control medium is used to control the temperature in the disposable bioreactor bag disposed in the receptacle interior by transferring heat to the bag (para. 7, 23, 43, 50-51, 69-71).
Galliher et al. is silent as to the hollow temperature control wall holding the temperature control medium at a maximum pressure of about 1 bar.
Perle et al. discloses a device (10) (Fig. 1, sheet 1 of 3) comprising a receptacle (11) configured to receive culture medium therein (col. 4 lines 31-38, col. 7 lines 1-10) and a hollow temperature control wall (12) comprising a steel shell that at least partially surrounds the receptacle interior of the 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the hollow temperature control wall disclosed by Galliher et al. to be constructed in the manner taught by Perle et al. (i.e., as a steel shell configured to hold a temperature control medium at up to 35 psig and comprising a relief valve on an upper end thereof configured to open when the internal pressure of the hollow temperature control wall reaches a predetermined pressure), as Perle et al. discloses that it was known in the art to construct a hollow temperature control wall in such a manner to prevent overpressure of a temperature control medium therein, and the skilled artisan would have been motivated to prevent overpressure to protect the apparatus from rupture and to protect contents in the bag from damage. 
The hollow temperature control wall taught by Galliher et al. in view of Perle et al. is configured to hold a temperature control medium at a pressure of 35 psig (a pressure greater than 1 bar) and maximum pressure of about 1 bar. Rather, Perle et al. discloses holding a temperature control medium at a maximum pressure of 35 psig (i.e., the relief valve is set to vent when the internal pressure of the hollow temperature control wall reaches 35 psig). However, as discussed above, Perle et al. discloses that the value at which the relief valve vents can be arbitrarily set to a desired value. The skilled artisan would recognize that increasing the set value at which the relief valve vents (which is the same as the maximum pressure the temperature control medium is held in the hollow temperature control wall) would increase the potential for overpressure in the wall and thus damage to the apparatus. Therefore, it would have been obvious to one of ordinary skill in the art to discover through routine experimentation an optimum or workable range for the maximum pressure the hollow temperature control wall holds the temperature control medium. 
	Regarding claim 5, Galliher et al. discloses the temperature control system (reads on the claimed adjusting means), as set forth above. Galliher et al. discloses that the temperature control system adjusts the temperature of the temperature control medium in the interior of the hollow temperature control wall (para. 50), and therefore the temperature control system would necessarily be capable of holding the temperature control medium at a desired pressure according to the temperature of the medium. Galliher et al. does not expressly teach wherein the temperature control system holds the temperature control medium at a pressure of about 0.20 bar to about 0.45 bar. However, Perle et al. discloses that structural damage due to uncontrolled thermal expansion of a temperature control medium in a hollow wall is a concern and discloses general conditions for the safe upper bound of pressure for a temperature control medium held in a hollow wall, as set forth above. It would have been obvious to one of ordinary skill in the art to discover through routine experimentation an optimum or 
Regarding claim 6, Galliher et al. discloses at least one flow guide element (1008) arranged in the hollow temperature control wall for guiding the flow of the temperature control medium through the hollow temperature control wall (para. 70-71) (Fig. 1).
Regarding claim 7, Galliher et al. discloses wherein the at least one flow guide element (1008) is inclined so that the temperature control medium flows through the hollow temperature control wall with a continuous, vertical direction component (para. 70-71) (Fig. 1). 
Regarding claim 8, Galliher et al. discloses that the apparatus comprises a collecting chamber (an uppermost portion of the hollow temperature control wall, e.g., above the uppermost flow guide element 1008, reads on such a chamber) and Galliher at al. in view of Perle et al. teaches a relief valve (reads on a ventilation outlet, as it vents overly pressurized medium to the outside), formed separately from the outlet, arranged on an upper end of the hollow temperature control wall, as set forth above. 
Galliher et al. further discloses, in another embodiment of the apparatus, providing a temperature control medium outlet arranged on an upper end of the hollow temperature control wall (para. 72) (Fig. 2, sheet 1 of 5).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to further modify the apparatus disclosed by Galliher et al. to comprise a temperature control medium outlet, separate from the ventilation outlet, arranged on the upper end of the hollow temperature control wall, as taught by Galliher et al. in another embodiment, to enable the temperature control medium to be removed from the apparatus for reuse or disposal. 
Regarding claim 9, Galliher et al. discloses that the temperature control wall (1003) completely surrounds at least a lower third of the receptacle interior (Fig. 1).

Galliher et al. does not expressly teach that the hollow temperature control wall controls the temperature of and/or surrounds the receptacle interior to above a predetermined fill level in the receptacle.
It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114). The limitation of the predetermined fill level is a recitation of intended use of the apparatus and have therefore been given appropriate patentable weight. The apparatus taught by modified Galliher et al. is fully capable of operating in the manner claimed, because a user could fill the bag in the receptacle to a predetermined fill level and the hollow temperature control wall would thereby surround the receptacle interior to above the fill level and thereby control the temperature. 
Regarding claim 11, Galliher et al. in view of Perle et al. teaches a relief valve for adjusting the pressure of the temperature control medium in the hollow temperature control wall, as set forth above. 
Regarding claim 16, Galliher et al. discloses inserting the disposable bag into the receptacle (para. 69).
Furthermore, in another embodiment of the apparatus, Galliher et al. discloses providing the apparatus with an openable door (para. 72) (Fig. 2), wherein the door is formed on a sidewall of the apparatus and therefore any material including the disposable bag moved through the door would have movement in a plane parallel to the ground, i.e., a substantially horizontal plane. 
It would have been obvious to further modify the apparatus taught by Galliher et al. such that the receptacle has an openable door through which the disposable bag can be inserted into the . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Galliher et al. (US Patent Application Publication 2015/0299641) (already of record) in view of Perle et al. (US Patent 3,980,131) (already of record) as applied to claim 4, above, and in further view of Kayama et al. (US Patent Application Publication 2009/0151240) (already of record).
Regarding claim 12, Galliher et al. discloses that in operation the temperature control medium transfers heat to the bag to heat the contents of the bag to a desired temperature (para. 7, 51, 65, 68-71).
Galliher et al. is silent as to the apparatus comprising an electric heater that exchanges heat with the temperature control medium. 
Kayama et al. discloses a receptacle for conducting a bioprocessing reaction therein (Abstract), wherein an electric heater is used to heat a fluid to control the temperature within the receptacle (para. 31).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to provide the apparatus taught by modified Galliher et al. with an electric heater for exchanging heat with the temperature control medium, as Kayama et al. discloses using such an electric heater to heat a fluid for controlling the temperature within a receptacle, and the skilled artisan would have been motivated to provide a mechanism for providing a heated temperature control medium to achieve the goal of heating the contents of the bag by means of the temperature control medium discussed by Galliher et al. 

13 is rejected under 35 U.S.C. 103 as being unpatentable over Galliher et al. (US Patent Application Publication 2015/0299641) (already of record) in view of Perle et al. (US Patent 3,980,131) (already of record) as applied to claim 4, above, and in further view of Broadley et al. (US Patent Application Publication 2010/0075405).
Regarding claim 13, Galliher et al. discloses that in operation the temperature control medium transfers heat to the bag to heat the contents of the bag to a desired temperature (para. 7, 51, 65, 68-71). 
Galliher et al. is silent as to the apparatus comprising tubing that conveys the temperature control medium through an external heat exchanger.
However, Galliher et al. discloses that in another embodiment of the apparatus, the temperature control medium can be routed into and out of the apparatus by tubing (para. 77) (Fig. 5). Furthermore, Broadley et al. discloses an apparatus comprising a hollow temperature control wall (207) holding a temperature control medium therein (para. 31-32) (Fig. 2, sheet 1 of 4), wherein the temperature control medium is configured to transfer heat to the contents of the apparatus (para. 32), the apparatus further comprising an external heat exchanger configured to heat the temperature control medium before it is routed to the hollow temperature control wall (para. 32).
Based on the teachings of Galliher et al. and Broadley et al., it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to provide the apparatus taught by Galliher et al. in view of Perle et al. with tubing that conveys the temperature control medium through an external heat exchanger, in order to provide a mechanism for heating the temperature control medium to a temperature suitable for transferring heat to the contents of the bag.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Galliher et al. (US Patent Application Publication 2015/0299641) (already of record) in view of Perle et al. (US Patent .
Regarding claim 14, Galliher et al. discloses that the hollow temperature control wall holds the temperature control medium such that it exchanges heat with the bag to heat or cool the contents of the bag to a desired temperature (para. 7, 51, 65, 68-71).
Galliher et al. is silent as to an insulation at least partially formed on a side of the hollow temperature control wall facing away from the receptacle interior, the insulation insulating the hollow temperature control wall from the outside.
Bibbo et al. discloses an apparatus comprising a receptacle (18) with a receptacle interior (60) (para. 28-29) and a hollow temperature control wall (comprising inner wall 36 and central wall 38 which define a compartment 43 therebetween) that at least partially surrounds the receptacle interior (60) of the receptacle (para. 29-33) (Fig. 2), wherein the hollow temperature control wall is configured for holding a temperature control medium (called fluid) used to control the temperature of the receptacle interior (para. 28-29, 30-33, 60). Bibbo et al. further discloses an insulation (40) at least partially arranged in a hollow insulation wall (comprising outer wall 34 and central wall 38 which define a compartment therebetween for receiving the insulation 40) formed on a side of the hollow temperature control wall facing away from the receptacle interior (60) (para. 30) (Fig. 2), the insulation (40) insulating the hollow temperature control wall from the outside (because the insulation 40 surrounds the hollow temperature control wall and provides a barrier between the hollow temperature control wall and the external environment or outside of the device and would therefore necessarily insulate the hollow temperature control wall; see para. 30 and Fig. 2).
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the apparatus taught by Galliher et al. in view of Perle et al. to comprise insulation insulating the hollow temperature control wall from the outside (e.g., by 
	Regarding claim 15, the prior art combination teaches the insulation at least partially arranged in a hollow insulation wall formed on the side of the hollow temperature control wall facing away from the receptacle interior, as set forth above.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Galliher et al. (US Patent Application Publication 2015/0299641) (already of record) in view of Perle et al. (US Patent 3,980,131) (already of record) as applied to claim 16, above, and in further view of Gebauer et al. (US Patent Application Publication 2015/0029815) (already of record) (already of record).
Regarding claim 17, Galliher et al. discloses wherein the receptacle is a substantially vertical cylinder (para. 11) (Fig. 1) and modified Galliher et al. teaches wherein the door is constructed over a cylindrical sector, as set forth above (see also Fig. 2).
Galliher et al. does not expressly teach that the cylindrical sector is of about 80° to about 150°.
Gebauer et al. discloses a device (para. 27) (Fig. 1) comprising a cylindrically-shaped receptacle (1) with a receptacle interior (para. 29) (Fig. 1) and a hollow temperature control wall (4) that least partially surrounds the receptacle interior (para. 29, 47-49) (Fig. 1), the hollow temperature control wall (4) configured to hold a temperature control medium used to control the temperature of the receptacle interior (para. 30, 47-49). Gebauer et al. discloses that the device further comprises a door (6) constructed over a cylindrical sector of the cylindrically-shaped receptacle (1) (para. 29) (Fig. 1), the door 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the door taught by Galliher et al. to be constructed over a cylindrical sector of 108° (thus satisfying the claim limitation of being in the range of about 80° to about 150°), as Gebauer et al. discloses that a door having such a width with respect to the total circumference of a cylindrical receptacle is suitable for serving as a door to allow a user to access the interior of the receptacle, and the skilled artisan would have been motivated to select a door construction recognized in the art to facilitate user access to the interior of the receptacle such that materials therein can be easily removed or inspected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799